Citation Nr: 0126130	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional left foot disability as caused by hospital 
care or medical or surgical treatment or examination by the 
Department of Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the VA Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran entered a notice of disagreement with 
this decision in August 2000; the RO issued a statement of 
the case in April 2001; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in April 2001. 


FINDING OF FACT

The veteran does not have additional left foot disability 
which was caused by VA hospital care or medical or surgical 
treatment or examination of the veteran, including by 
surgeries performed by VA in 1998. 


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for additional left foot disability as 
caused by hospital care or medical or surgical treatment or 
examination by VA, have not been met.  38 U.S.C.A. § 1151 
(West Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
Board finds that, in this appellant's case, the requirements 
of the Veterans Claims Assistance Act of 2000 and 
implementing regulations have been met.  In the rating 
decisions and statement of the case, the RO advised the 
appellant of what must be demonstrated to establish 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left foot.  The appellant was 
afforded hearings at the RO in May 2000 and March 2001, and a 
hearing before the undersigned member of the Board in August 
2001.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the appellant's claim.  

In a June 2001 brief and at the August 2001 hearing, the 
veteran's representative requested additional VA examination 
and medical opinion if the Board determined that the evidence 
of record was insufficient to decide the claim.  After 
reviewing the evidence, the Board finds that no further 
examination is necessary.  Extensive VA treatment records, 
which document the nature of the veteran's left foot 
disability prior to, during, and after VA treatment, have 
been obtained and are a part of the record.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

The Board notes that the March 2000 and June 2000 rating 
decisions informed the veteran that the basis of denial was 
that the claim was not well grounded, the decisions informed 
him of the requirements for compensation under the provisions 
of 38 U.S.C.A. § 1151.  The April 2001 statement of the case 
notified the veteran that his claim had also been weighed on 
its merits, and included provisions regarding the merit-based 
application of reasonable doubt.  The veteran has at all 
times argued his case on the merits, and he has not been 
misled into presenting evidence or argument only on the 
requirements for well groundedness.  In the written 
submissions and at the hearings, the veteran's representative 
has presented merit-based contentions.  For these reasons, 
the Board finds that the veteran has not been prejudiced by 
the determination that the claim was not well grounded, nor 
by the Board's current decision on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received in November 1998.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 which became effective October 1, 1997 is the 
applicable statute in this case, and the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 is not 
applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and--
(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was--
(A) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance 
of fault on the part of the 
Department in furnishing the 
hospital care, medical or 
surgical treatment, or 
examination; or
(B) an event not reasonably 
foreseeable. . .

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
left foot disability because, following a March 1998 
bunionectomy, three additional surgeries were required.  His 
representative has requested that any reasonable doubt be 
resolved in the veteran's favor.

After a review of the evidence in this veteran's case, the 
Board has determined that compensation under 38 U.S.C.A. 
§ 1151, for additional left foot disability as a result of VA 
hospital care or medical or surgical treatment or 
examination, including surgeries by VA in 1998, is not 
warranted because the greater weight of the evidence 
demonstrates that the veteran in fact has no additional 
disability of the left foot caused by VA hospital care or 
medical or surgical treatment or examination of the veteran, 
including surgeries by VA in 1998. 

The evidence shows that in March 1998 VA performed a closing 
base wedge osteotomy with McBride bunionectomy of the first 
metatarsal.  At the time of this procedure, as indicated by 
February and March 1998 VA outpatient treatment records and 
March 1998 hospitalization records, the veteran already had 
preexisting left hallux valgus deformity, pinched tylomas 
(calluses), chronic left foot pain at the first 
metatarsophalangeal joint of many months' duration (including 
pain on palpation and bunion bump pain), joint swelling, mild 
osteoarthritis about the articulation of the first metatarsal 
head with its medial sesamoid (based on X-ray evidence), 
crepitus, tracking of the first metatarsophalangeal joint, 
and gait disturbance due to hallux valgus deformity.  The 
symptoms had been unrelieved by conservative care, and the 
veteran was using a Darco shoe and crutches.  The VA surgical 
procedure in March 1998 was for the purpose of relieving some 
of these symptoms.  

The VA surgical procedure in March 1998, base wedge osteotomy 
with McBride bunionectomy of the first metatarsal, involved 
cutting and repositioning the first metatarsal bone, removal 
of bone, and the placement of a screw.  The veteran was 
advised that the procedure would involve the removal of bone 
and soft tissue, and of the placement of pins or screws for 
fixation, to which he consented.  He was also advised of, and 
acknowledged, the risks and complications of this procedure, 
which included redness, swelling, pain, infection, 
recurrence, scar, numbness, delayed healing, stiffness, and 
the need for a cast with crutch walking for 4 to 6 weeks.  

VA outpatient treatment records reflect that 6 days after the 
March 1998 procedure, a physical examination revealed edema, 
but no pain, discomfort, or numbness of the left foot.  On 
March 24, 1998, the veteran reported that he had been walking 
on the left foot, and denied pain.  

An April 1998 VA Medical Certificate reflects that the 
veteran complained of increased swelling of the left foot.  
Examination revealed swelling and warmth in the left 
metatarsal area, with X-ray evidence of fracture of the mid 
center of the closing base wedge osteotomy broken with 
displacement of the distal fragment of the first metatarsal 
shaft.  X-rays on April 21, 1998 revealed slightly healing 
bunionectomy changes, with separation (nonunion) of the two 
bony pieces of the first metatarsal bone.  The veteran 
reported that he had been using his cane walker and partial 
weight bearing, but admitted to walking on his left foot.  
The diagnostic impression was fracture and displacement of 
the first metatarsal shaft at the surgery site. 

On April 23, 1998, the veteran underwent a revision of the 
bunion wedge osteotomy with K-wire and surgical steel, 
including removal of the screw, described as a cleaning and 
re-approximation of the osteotomy site with fixation and 
figure 8 monofilament wire.  He was advised of the risks and 
complications of this procedure, including recurrence, 
recurrence of infection, numbness, edema, fixation failure, 
and re-operation, which he acknowledged.  X-rays on April 23, 
1998, following the revision revealed K-wire and surgical 
steel placement, with no significant alignment change noted.  

On April 25, 1998, the veteran presented to VA and indicated 
that he had stepped on his left foot when going to the 
bathroom, which produced blood from his left heel.  X-rays 
were reported as showing no dislocation, no fracture, and no 
displacement of the surgical site, with K-wires intact.  The 
diagnostic impression was post-operative bleeding secondary 
to non-compliance.  

X-rays in May 1998 revealed a large amount of soft tissue 
swelling, osteopenia, healing callus around the surgical 
site, and post-surgical changes of K-wires transfixing an 
oblique osteotomy defect of the proximal third of the 
metatarsal.  The impression was post-surgical changes of the 
left hallux.

In June 1998, the veteran was noted to have 55 degrees of 
dorsiflexion and 40 degrees of plantar flexion without pain.  
Two K-wires were removed, with a third K-wire remaining.  A 
separate VA outpatient treatment entry in June 1998 reflects 
no orthopedic problems.  

A July 1998 VA outpatient treatment entry reflects a painful 
left foot hallux valgus, failed bunion surgeries, and that 
the veteran desired to terminate podiatry care.  A July 1998 
entry reflects examination findings of antalgic gait, well-
healed scar, tender distal phalange of the great toe, and 
good range of motion of the left ankle.  The impression was 
nonunion of the first metatarsal joint.  The veteran refused 
a compression arthrodesis of the first metatarsal joint and 
bone graft.  X-rays on July 13, 1998 revealed a 
"radioblique" fracture line across the first metatarsal 
bone which was supported by surgical wires and a single rod, 
with significant osteoporosis of the left foot.  An August 
1998 entry reflects a diagnosis of left bunion. 

In October and November 1998, the veteran complained of left 
foot pain and swelling.  Examination revealed a surgical 
scar, mild edema, palpation pain over the head of the first 
metatarsal on the left, minimal range of motion at the 
metatarsal phalangeal joint, pain with strength testing, and 
numbness.  The veteran had a limp on the left and ambulated 
with a cane.  

A March 1999 VA outpatient treatment entry reflects that the 
veteran complained of persistent pain (worse after 
ambulating) subsequent to the April 1998 procedure.  X-rays 
in March 1999 revealed healed fracture with evidence of wire 
present.  

In December 1999, the veteran complained of migration of 
hardware which was painful.  In March 2000, the veteran 
complained of pain and swelling around the retained hardware.  
X-rays in March 2000 revealed retained hardware (wire band) 
proximally of the first metatarsal, with evidence of status 
post osteotomy.  The assessment in March 2000 was 
symptomatic, retained hardware, left great toe.  Subsequently 
in March 2000, the veteran reported persistent neuritic-type 
pain with shoe pressure which caused tingling and dysesthesia 
distally into the big toe from the first metatarsal.  He 
underwent an attempted excision of a neuroma, during which no 
definite nerve could be identified and subcutaneous scar 
tissue was excised.  The preoperative and postoperative 
diagnoses were neuroma, sensory nerve branch, medial side of 
the big toe of the left foot.  A few days after this 
procedure in March 2000 the veteran reported complete relief 
of neuroma pain and wanted to return to work. 

At a RO hearing in May 2000, the veteran testified in 
relevant part as follows:  he had intermittent left foot pain 
and throbbing prior to surgery in March 1998, and that this 
occurred at the end of the day; he did not know when the 
fracture occurred; at the time of the hearing he experienced 
left foot pain and could not put much pressure on the foot; 
and since surgery in March 2000 he had experienced  
intermittent pain, knotting up in the arch of the foot, and 
had learned to shift with his heel to keep pressure from his 
foot. 

At a RO hearing in March 2001, the veteran testified in 
relevant part as follows:  he had a bunion for quite some 
time before going to VA for treatment; prior to surgery in 
March 1998, he was active and running; several weeks after 
the March 1998 surgery, after the cast was removed, he 
experienced swelling; he did not walk but used a wheelchair 
between surgeries; one night while going to the bathroom he 
banged his left foot against a wheelchair, which caused 
bleeding; he could not feel the fracture when it occurred; he 
sometimes experienced sharp pain and cramping in his foot; 
his foot hurt once a day, and cold made it hurt; and, after 
driving and pushing a clutch all day he limped at the end of 
the day.  

At a hearing in August 2001 before the undersigned member of 
the Board, the veteran testified in relevant part as follows:  
prior to the first VA surgery in March 1998, he had bunions 
but did not have any problems with his feet; he was treated 
by VA for a bunion as early as 1994; he was a laborer and 
wore steel toe boots to work in; the only risk explained to 
him about the March 1998 procedure was that the bunion could 
grow back; a fracture of the left toe was noticed when he 
went to VA for a visit in April 1998; he was not doing 
anything to cause a fracture between the two procedures; in 
1999 he experienced pain and swelling in his foot, and had a 
neuropathy, and had the nerves cut; he currently experienced 
occasional sharp pains in his foot   His wife testified that 
she married the veteran in 1997, did not see the veteran in 
great pain because of the bunions, the veteran complied with 
everything he was supposed to after the surgery, and he had 
experienced worsening since the (unspecified) surgery.  

The veteran's current symptoms consist of complaints of 
intermittent left foot pain, knotting in the arch of the left 
foot, and limping to avoid placing pressure on the foot.  As 
compared to the preexisting symptoms the veteran had prior to 
a VA bunionectomy in March 1998, the evidence does not 
demonstrate that preexisting left hallux valgus deformity, 
chronic left foot pain, swelling, mild osteoarthritis, or 
gait disturbance increased in severity subsequent to VA 
treatment in March or April 1998.  

With regard to his reported symptoms, the Board has 
considered the veteran's hearing testimony, including 
testimony to the effect that prior to March 1998 he only 
experienced intermittent left foot pain and throbbing.  This 
more recent testimony entered pursuant to his compensation 
claim is at odds with what the veteran reported in February 
and March 1998 when he was seen for treatment purposes, and 
is also at odds with the clinical findings at that time.  
During VA treatment in February 1998, the veteran 
specifically reported symptoms of left foot pain (at the 
first metatarsophalangeal joint), swelling, and gait 
disturbance.  Clinical findings in February 1998 included 
hallux valgus deformity (left greater than right), pinched 
tylomas, crepitus, tracking, pain on palpation, and bunion 
pain.  In March 1998, the veteran complained of a painful 
left bunion for many months, and was found, among other 
things, to have mild osteoarthritis and gait disturbance due 
to hallux valgus deformity.  

With regard to the veteran's testimony regarding current 
symptomatology, the intermittent pain, swelling, and gait 
disturbance that he complains of are symptoms which 
preexisted the original VA bunionectomy and procedure in 
March 1998, and the evidence does not demonstrate increased 
symptomatology since then.  The Board notes the veteran's 
general contention, and his and his wife's testimony, to the 
effect that the symptomatology of the left foot, primarily 
pain, had worsened since VA surgery in March 1998, or April 
1998, but finds such general assertions outweighed by the 
other specific evidence of record which demonstrates specific 
symptomatology and specific clinical findings regarding the 
left foot since the VA procedures in March and April 1998.  
For example, at the RO hearings, the veteran testified that 
left foot pain was still only intermittent or daily with use 
all day, and that he had learned to shift with his heel to 
keep pressure from his foot, reflecting some continued gait 
disturbance.  At the Board hearing in August 2001, the 
veteran also testified that he experienced occasional sharp 
pains in his foot.  Prior to VA surgery in March 1998, 
however, the veteran had already complained of chronic left 
foot pain, which prompted him to request and undergo surgical 
correction.  The evidence reflects that in March 2000 the 
veteran reported complete relief of neuroma pain.  

The veteran also appears to claim that a fracture, residual 
wire, and neuroma are additional disabilities which were 
caused by VA surgical treatment in March and/or April 1998.  
Although the veteran appears to contend that he currently has 
a residual "fracture" of the left foot, X-rays in April 
1998 following the revision revealed no dislocation, 
fracture, or displacement of the surgical site.  X-rays in 
May 1998 noted post-surgical changes, but no separation or 
malunion.  X-rays in June 1998 noted a fracture line, but did 
not indicate a non-healed fracture, separation, or malunion.  
X-rays in March 1999 revealed that the left first metatarsal 
fracture was healed.  X-rays in March 2000 revealed evidence 
of status post osteotomy, but no evidence of non-healed 
fracture, separation, or malunion.  

The wire still present in the left foot first metatarsal 
joint was placed there by VA for remedial purposes.  The 
existence of the wire does not constitute additional 
disability because it was a necessary consequence of the 
April 1998 surgery to which the veteran consented.  

With regard to claimed neuropathy, or neuroma, the veteran 
had preexisting numbness prior to any of the VA procedures in 
1998.  Further, cutting of the nerves for the purpose of 
providing relief from pain was a necessary consequence of the 
March 2000 procedure to which the veteran consented.  Based 
on this evidence, the Board finds that competent medical 
evidence of record does not demonstrate that the veteran in 
fact has additional left foot disability following VA medical 
and surgical treatment in 1998. 

Further, the competent medical evidence of record does not 
demonstrate that any claimed additional left foot disability 
was caused by VA hospital care or medical or surgical 
treatment or examination of the veteran, including by 
surgeries performed by VA in 1998.  The evidence demonstrates 
that preexisting chronic left foot pain, joint swelling, gait 
disturbance, and calluses were caused by preexisting hallux 
valgus deformity.  

In this regard, the Board notes the veteran's contention that 
he has a "fracture" of the left foot.  As indicated above, 
the veteran's previous fracture or nonunion is now healed so 
as not to constitute a disability.  Considering the fracture 
or malunion the veteran experienced in April 1998, however, 
this fracture was not caused by VA medical or surgical 
treatment because it was a necessary consequence of the March 
1998 surgical procedure, to which the veteran consented.  A 
base wedge osteotomy with McBride bunionectomy of the first 
metatarsal included cutting and repositioning the first 
metatarsal bone, removal of bone and soft tissue, and the 
placement of a screw.  The veteran was advised that a 
complication of the procedure could be recurrence.  The fact 
that a separation at the site of the screw occurred in March 
or April 1998 which required a revision in April 1998 with 
removal of the screw, with accompanying pain, only 
demonstrates that this aspect of the surgical procedure was 
unsuccessful.  In addition, the claimed fracture is not 
demonstrated to have been caused by VA medical or surgical 
treatment because the immediate cause of refracture in April 
1998 was the veteran's noncompliance by walking on the left 
foot.  Although the veteran has testified that he was unaware 
when the fracture occurred, the medical evidence of record 
attributed the separation or nonunion to the veteran walking, 
and hitting his left foot, diagnosed as due to noncompliance. 

For these reasons, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151, for 
additional left foot disability as caused by hospital care or 
medical or surgical treatment or examination by VA, have not 
been met.  38 U.S.C.A. § 1151; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.102; 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

In light of these findings, the Board does not reach the 
question of whether claimed additional left foot disability 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination because the veteran does 
not have additional disability of the left foot which was 
actually caused by VA hospital care or medical or surgical 
treatment or examination of the veteran, including by 
surgeries performed by VA in 1998.  For the same reason, the 
Board does not reach the question of whether claimed 
additional left foot disability was proximately caused by an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
Supp. 2001).  

While the Board has considered the doctrine of affording the 
veteran the benefit of the doubt with regard to the issue on 
appeal, as the preponderance of the evidence is against the 
veteran's claim for compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 3.102.


ORDER

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional left foot disability as caused by hospital 
care or medical or surgical treatment or examination by VA, 
is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

